



EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is entered into as of October 2, 2016,
by and between Grand Design RV, LLC, an Indiana limited liability company (the
“Company”), and Donald Clark (the “Executive”).


RECITALS


WHEREAS, Winnebago Industries, Inc. (“Winnebago”) is in the business of
manufacturing motor homes, towables and OEM products and related services; and
WHEREAS, Winnebago has entered into a definitive agreement to purchase the
equity securities of the Company in accordance with the terms and conditions set
forth in that certain Securities Purchase Agreement (“SPA”) and related
documents (the “Transaction”); and
WHEREAS, the Company desires to employ Executive as its President and Winnebago
desires to employ Executive as its Vice President, if and when the Transaction
is consummated; and
WHEREAS, the Executive desires to be employed by the Company as its President
and by Winnebago as its Vice President in accordance with the terms and
conditions set forth herein; and
WHEREAS, in connection with Executive’s employment with the Company, Executive
will have access to confidential, proprietary and trade secret information of
the Company and Winnebago, which confidential, proprietary and trade secret
information the Company and Winnebago desire to protect from disclosure and
unfair competition; and
WHEREAS, contemporaneous with the execution of this Agreement, Winnebago and
Executive have entered into a separate Executive Change in Control Agreement,
(the “Change in Control Agreement”) which will govern the severance rights of
the Executive in the event of a Change in Control of Winnebago as defined in the
Change in Control Agreement.
AGREEMENT


NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Executive set forth below, the Company and
Executive, intending to be legally bound, agree as follows:
1.
Term of Employment. The Executive’s employment under this Agreement will be
conditioned on the consummation of the Transaction and if the Transaction is not
consummated, this Agreement and Executive’s employment with the Company under
this Agreement shall be null and void ab initio. The Executive’s employment
under this Agreement will commence on Closing Date as set forth in the SPA (the
“Effective Date”), and will continue until August 31, 2019, unless Executive’s
employment is earlier terminated pursuant to Section 8 below (such period being
the “Employment Term”).



2.Position and Duties.


(a)Employment with the Company. While Executive is employed by the Company
during the Employment Term, Executive shall report to the President and Chief
Executive Officer (“CEO”) of Winnebago and shall perform such duties and
responsibilities for the Company and its Affiliates (defined below) as the CEO
shall assign to him from time to time consistent with his position. Executive’s
title during the Employment Term shall be President of the Company and as Vice
President of Winnebago. For


1

--------------------------------------------------------------------------------





purposes of this Agreement, “Affiliate” means an individual, a partnership, a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, or an unincorporated organization, that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, Winnebago and shall include the Company.


(b)Performance of Duties and Responsibilities. Executive shall serve the Company
faithfully and to the best of his ability and shall devote his full working
time, attention and efforts to the business of the Company and Winnebago during
his employment with the Company. Executive will follow and comply with
applicable policies and procedures adopted by the Company from time to time,
including without limitation policies relating to business ethics, conflict of
interest, non-discrimination, confidentiality and protection of trade secrets.
Any re-allocation of the incentive bonus percentages among senior management
under the MIP (as defined in Section 4(b)) shall be with the consent of the CEO
of Winnebago. Executive will not engage in other employment or other material
business activity, except as approved in writing by the CEO. Executive hereby
represents and confirms that he is under no contractual or legal commitments
that would prevent him from fulfilling his duties and responsibilities as set
forth in this Agreement. During his employment with the Company, Executive may
participate in civic, religious and charitable activities and personal
investment activities to a reasonable extent, so long as such activities do not
interfere with the performance of his duties and responsibilities hereunder.


3.Entire Agreement. This Agreement and the documents referenced herein contain
the entire agreement and understanding of the parties concerning the terms and
conditions of the Executive’s employment with the Company, and supersedes,
terminates and nullifies all prior commitments, agreements and understandings
with respect to such relationship between the parties, including any terms,
conditions, plans or programs of the Company in effect prior to the Effective
Time, other than any employee benefits that were accrued and vested on the
Effective Date and the restrictive covenants of the Executive in connection with
the Transaction. Except as set forth in the previous sentence, the parties
hereto have made no agreements, representations or warranties relating to the
subject matter of this Agreement that are not set forth herein. 


4.Compensation.


(a)Base Salary. While Executive is employed by the Company during the Employment
Term, the Company shall pay to Executive a base salary at the annual rate of
$400,000 (the “Base Salary”), less all legally required and authorized
deductions and withholdings, in accordance with the Company’s normal payroll
policies and procedures. The Company may not decrease Executive’s base salary
during the Employment Term unless such decrease is part of an across-the-board
uniformly applied reduction affecting all senior executives of the Company and
not disproportionately more to Executive.


(b)Management Incentive Plan. During the period beginning on the Effective Date
and ending on August 31, 2019 (the last day of the Company’s 2019 fiscal year),
Executive shall be eligible to receive an annual incentive bonus equal to 3% of
(i) the pretax net income of the Company and (ii) commencing on the date if the
Executive is given responsibility for the towables business of Winnebago other
than that of the Company, the pretax net income of the towables business of
Winnebago other than that of the Company, as determined by the Company in
accordance with the terms of the Company’s Management Incentive Plan (the
“MIP”)), as in effect immediately prior to the Closing Date (except as modified
in Section 2(b) above) and in accordance with past practices of the Company,
which net income shall be determined without reduction for any amounts payable
under the MIP, and without giving effect to the expenses of or resulting from
the Transaction, and without regard to any impact from purchase accounting
adjustments that will be


2

--------------------------------------------------------------------------------





required as a result of the Transaction, and for purposes of computing the
bonuses under the MIP, pretax net income shall never be deemed to be less than
zero.


(i)Payment of the actual bonus based on the performance of the Company each
fiscal quarter shall be paid to Executive in cash following the end of each
fiscal quarter and within 30 days after the Company determines the pretax net
income. The Company may, in its discretion, conform the quarterly performance
period and payment under the MIP to coincide with Winnebago’s fiscal quarters,
provided that the terms of the MIP shall be equitably adjusted as to not reduce
or enlarge the rights of the Executive under the MIP.


(ii)If applicable, payment of the actual bonus based on the performance of
Winnebago’s towables business other than that of the Company shall be paid to
Executive in cash each fiscal year within 30 days after Winnebago determines the
pretax net income.


(iii)Each bonus payment shall be less all legally required and authorized
deductions and withholdings, in accordance with the Company’s normal payroll
policies and procedures. In no event shall any such payments be made later than
March 15 of the year following the calendar year in which the bonus was earned.


Other than the MIP, during the Employment Term, Executive shall not be eligible
for any other cash incentive or stock award for officers or other management
employees of Winnebago, including but not limited to the Officers’ Annual
Incentive Plan, the Officers’ Long Term Incentive Plan, the Company’s 2014
Omnibus Equity, Performance Award and Incentive Compensation Plan, or any other
or similar plan or program, unless otherwise determined in the sole discretion
of the Human Resources Committee (the “Committee”) of the Board of Directors
(the “Board”) of Winnebago.
(c)Employee Benefits. While Executive is employed by the Company during the
Employment Term, except as otherwise provided in this Agreement, Executive shall
be entitled to participate in each employee benefit plan and program of the
Company for senior executives to the extent that Executive meets the eligibility
requirements for such individual plan or program, provided, however, that prior
to the first anniversary of the Effective Date, Executive shall be entitled to
the employee benefits (other than equity-based arrangements, defined benefit
pension plans or retiree welfare benefits) that are either (i) substantially
similar in the aggregate to the employee benefits that were provided to
employees of the Company immediately prior to the Closing Date or (ii)
substantially the same as provided to the Company’s similarly situated executive
employees, if greater. Executive may receive other benefits commensurate with
Executive’s position as may be approved from time to time by the Committee or
the CEO.


(d)Expenses. While Executive is employed by the Company during the Employment
Term, the Company shall reimburse Executive for all reasonable and necessary
out-of-pocket business, travel and entertainment expenses incurred by him in the
performance of his duties and responsibilities hereunder, including without
limitation cell phone costs and expenses incurred in connection with the
business of the Company, subject to the Company’s normal policies and procedures
for expense verification and documentation.


(e)Change in Control Agreement. The Executive and Winnebago shall, effective as
of the Effective Date, enter into the Executive Change in Control Agreement
under terms consistent with senior executive officers of Winnebago, as set forth
in Exhibit A, attached hereto.


3

--------------------------------------------------------------------------------





5.Confidential Information.


(a)Definition of Confidential Information. Except as expressly permitted by the
CEO in writing, Executive shall at all times keep confidential and not disclose,
divulge, furnish or make accessible to anyone or use in any way other than in
the ordinary course of the business of the Company, any confidential,
proprietary, nonpublic or secret knowledge or information of the Company or any
of its Affiliates that Executive acquires during his employment with the
Company, whether developed by himself or by others, concerning (i) any trade
secrets, (ii) any confidential, proprietary, nonpublic or secret design,
process, formula, plan, model, specifications, device or material (whether or
not patented or patentable) directly or indirectly useful in any aspect of the
business of the Company or any of its Affiliates, (iii) any customer or supplier
list of the Company or any of its Affiliates, or any requirements,
specifications or other confidential information about or received from any
customer or supplier, (iv) any confidential, proprietary, nonpublic or secret
development or research work of the Company or any of its Affiliates, (v) any
strategic or other business, marketing or sales plan of the Company or any of
its Affiliates, (vi) any financial data or plan respecting the Company or any of
its Affiliates, or (vii) any other confidential, nonpublic or proprietary
information or secret aspects of the business of the Company or any of its
Affiliates, including any such information of Winnebago acquired by the
Executive in and after the Transaction (“Confidential Information”).


(b)Acknowledgement. Executive acknowledges that the above described Confidential
Information constitutes a unique and valuable asset of the Company and its
Affiliates and represents a substantial investment of time and expense by the
Company and its Affiliates, and that any disclosure or other use of such
knowledge or information other than for the sole benefit of the Company would be
wrongful and may cause irreparable harm to the Company and its Affiliates. The
parties acknowledge and agree that Executive’s obligations under this Agreement
to maintain the confidentiality of the Company’s Confidential Information are in
addition to any obligations of Executive under applicable statutory or common
law.


(c)Exceptions. The foregoing obligations of confidentiality shall not apply to
any Confidential Information to the extent that it (i) is now or subsequently
becomes generally publicly known or generally known in the industry in which the
Company operates, (ii) is independently made available to Executive in good
faith by a third party who Executive reasonably believes has not violated an
obligation of confidentiality to the Company or any of its Affiliates, (iii) is
required to be disclosed by legal process, or (iv) is made (A) in confidence and
in good faith to a Federal, State, or local government official, either directly
or indirectly, or to an attorney and solely for the purpose of reporting or
investigating a suspected violation of law, or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Nothing contained in the preceding sentence shall be interpreted to
legitimize any disclosure of Confidential Information by Executive that occurs
outside of any of the events described in items (i) through (iv) of the
preceding sentence.


6.Ventures. If, during Executive’s employment with the Company, Executive is
engaged in or associated with the planning or implementing of any project,
program or venture involving the Company (or any of its Affiliates) and a third
party or parties, all rights in such project, program or venture shall belong to
the Company. Except as approved in writing by the CEO, Executive shall not be
entitled to any interest in any such project, program or venture or to any
commission, finder’s fee or other compensation in connection therewith, other
than the compensation to be paid to Executive by the Company as provided herein.
Executive shall have no interest, direct or indirect, in any customer or
supplier that conducts business with the Company (or any of its Affiliates),
unless such interest has been disclosed in writing to and approved by the CEO
before such customer or supplier seeks to do business with the Company (or any
of its Affiliates). Ownership by Executive, as a passive investment, of less
than 1.0% of the outstanding shares of capital


4

--------------------------------------------------------------------------------





stock of any corporation traded on a national securities exchange or publicly
traded in the over‑the‑counter market shall not constitute a breach of this
Section 6.


7.Patents, Copyrights and Related Matters.


(a)Disclosure and Assignment. Executive shall promptly disclose to the Company
any and all improvements, discoveries, processes, know-how, trade-secrets and
inventions that Executive may conceive and/or reduce to practice individually or
jointly or commonly with others (“Discoveries”) while he is employed with the
Company or any of its Affiliates. Executive agrees to assign and does hereby
immediately assign, transfer and set over to the Company his entire right, title
and interest in and to any and all Discoveries, and in and to any and all
intellectual property rights thereto. Executive agrees to execute all
instruments deemed reasonably necessary by the Company to protect and perfect
rights in and to the Discoveries. This Section 7(a) shall not apply to any
invention for which no equipment, supplies, facilities, Confidential
Information, or other trade secret information of the Company was used and that
was developed entirely on Executive’s own time, and (i) that does not relate
(A) directly to the business of the Company, or (B) to the Company’s actual or
demonstrably anticipated research or development, or (ii) that does not result
from any work performed by Executive for the Company.


(b)Copyrightable Material. Executive hereby agrees to assign and does assign to
the Company all right, title and interest in all copyrightable material
(including intellectual property rights therein) that Executive conceives or
originates individually or jointly or commonly with others, and that arise
during the Employment Term with the Company or any of its Affiliates and out of
the performance of his duties and responsibilities under this Agreement.
Executive shall execute any and all papers and perform all other acts reasonably
necessary to assist the Company to obtain and register copyrights on such
materials. Where applicable, works of authorship created by Executive for the
Company in performing his duties and responsibilities hereunder shall be
considered “works made for hire,” as defined in the U.S. Copyright Act.


8.Termination of Employment.


(a)During the Employment Term, the Executive’s employment with the Company shall
terminate upon:


i.the date specified in written notice from the Company to Executive notifying
him of the termination of his employment for any reason, provided that if
Executive’s employment is terminated by the Company without Cause (defined
below), then the Company shall provide Executive at least thirty days’ notice of
termination or pay in lieu of notice;


ii.Executive providing to the Company not less than sixty nor more than ninety
days’ prior written notice of his resignation of employment, including for Good
Reason (defined below), effective at the end of such period, provided that the
Company may in its sole discretion elect to relieve Executive from his duties
and place him on paid leave during all or any portion of the notice period; or


iii.Executive’s death or Disability (defined below).


(b)The date upon which Executive’s termination of employment with the Company is
effective is the “Termination Date.”


5

--------------------------------------------------------------------------------





9.Payments upon Termination of Employment.


(a)If Executive’s employment with the Company is terminated by the Company
without Cause during the Employment Term or by the Executive for Good Reason,
then, subject to Section 9(g) and (h) below, and in addition to his Base Salary
and any accrued but unused vacation or PTO earned through the Termination Date:


(i)the Company shall pay to Executive severance pay at the rate of his Base
Salary for a period of twelve (12) consecutive months after the Termination
Date, less all legally required and authorized deductions and withholdings, on
each regular payroll date beginning with the first payroll date occuring more
than 60 days after the Termination Date (including any installment that would
otherwise have been paid during regular payroll dates during the 60 day period
after the Termination Date) and otherwise in accordance with the Company’s
normal payroll policies and procedures, subject to the condition set forth below
in this Section 9(a); and


(ii)the Company shall pay to Executive in cash, less all legally required and
authorized deductions and withholdings, any earned but unpaid incentive bonus
under the MIP for the fiscal year preceding the fiscal year in which the
Termination Date occurs plus the incentive bonus under the MIP as provided in
Section 4(b) through the fiscal quarter in which the Termination Date occurs
based upon the Company’s performance and, if applicable, Winnebago’s towables
unit performance other than the Company through that quarter as determined under
the MIP, within 30 days after the Company determines whether the performance
criteria for such bonus have been met, subject to the condition set forth below
in this Section 9(a).


Any amount payable to Executive as severance pay under Section 9(a) shall be
paid to Executive by the Company in accordance with the Company’s regular
payroll cycle, commencing on the first regular payroll date of the Company that
occurs more than 60 days after the Termination Date (and including any
installment that would have otherwise been paid on regular payroll dates during
the period of 60 days following the Termination Date), provided the conditions
specified in Section 9(g) have been satisfied.
(b)If Executive’s employment with the Company is terminated by the Company for
Cause or for any reason not covered by Sections 9(a), then the Company shall pay
to Executive only his Base Salary and any accrued but unused vacation or PTO
earned through the Termination Date.


(c)“Cause” hereunder shall mean:


(i)indictment or conviction of, or a plea of nolo contendere to, (A) any felony
(other than any felony arising out of negligence), or any misdemeanor involving
moral turpitude with respect to the Company, or (B) any crime or offense
involving dishonesty with respect to the Company;


(ii)theft or embezzlement of Company property or commission of similar acts
involving dishonesty or moral turpitude;


(iii)repeated material negligence in the performance of Executive’s duties;


(iv)knowing engagement in conduct that is materially injurious to the Company;




6

--------------------------------------------------------------------------------





(v)knowing failure, for Executive’s own benefit, to comply with the covenants
contained in Sections 5, 6, 7 or 10 of this Agreement; or


(vi)knowingly providing materially misleading information concerning the Company
to the Company’s CEO or the Board, any governmental body or regulatory agency or
to any lender or other financing source or proposed financing source of the
Company,


provided, Executive’s employment shall not be terminated for Cause pursuant to
Section 9(c)(iii) unless Executive has been provided written notice from the CEO
setting forth the reason or reasons constituting Cause and Executive has failed
to cure the basis on which the CEO is considering terminating his employment
within 30 days of the notice, except that no notice need be provided to the
extent that the act or omission is not curable.
(d)“Disability” hereunder shall mean the inability of Executive to perform on a
full-time basis the duties and responsibilities of his employment with the
Company by reason of his illness or other physical or mental impairment or
condition, if such inability continues for an uninterrupted period of 120 days
or more during any 180-day period. A period of inability shall be
“uninterrupted” unless and until Executive returns to full-time work for a
continuous period of at least thirty days.


(e)“Good Reason” hereunder shall mean any of the following “Events” (without the
Executive’s express written consent):


(i)the assignment to the Employee by the Company of duties inconsistent with the
Employee’s position, duties, responsibilities and status with the Company and
Winnebago, or a change in the Employee’s titles or offices, or any removal of
the Employee from any of such positions, except in connection with the
termination of his employment for disability, retirement or Cause or as a result
of the Employee’s death or by the Employee other than for Good Reason;


(ii)a reduction by the Company in the Employee’s Base Salary as in effect on the
date hereof or as the same may be increased from time to time during the term of
this Agreement;


(iii)any failure by the Company to continue in effect the MIP or the taking of
any action by the Company which would adversely affect the Employee’s
participation in the MIP or materially reduce the Employee’s benefits under the
MIP;


(iv)the Employee’s relocation to any place more than 35 miles from Elkhart,
Indiana, except for required travel by the Employee on the Company’s business to
an extent substantially consistent with the Employee’s business travel
obligations prior to the Transaction;


(v)any material breach by the Company of any provision of this Agreement; or


(vi)any failure by the Company to obtain the assumption of this Agreement by any
successor or assign of the Company as provided in Section 14(h).


Executive must notify Company in writing of any Event that constitutes Good
Reason hereunder within thirty days following Executive’s initial knowledge of
the existence of such Event or such Event shall not constitute Good Reason under
this Agreement. Executive must provide prior written notification in accordance
with Section 8 of his intention to terminate his employment for Good Reason and
the Termination Date and Company shall have thirty days from the date of receipt
of such notice to effect a cure of the


7

--------------------------------------------------------------------------------





condition constituting Good Reason, and, upon cure thereof by the Company, such
event shall no longer constitute Good Reason.
(f)In the event of termination of Executive’s employment, except as provided in
Section 9(g), the sole obligation of the Company shall be its obligation to make
the payments called for by Section 9(a) or (b) hereof, as the case may be, and
the Company shall have no other obligation to Executive or to his beneficiary or
his estate, except for compensation earned for services performed through the
Termination Date or as otherwise provided by law, under the terms of any other
applicable agreement between Executive and the Company or under the terms of any
employee benefit plans or programs then maintained by the Company in which
Executive participates.


(g)Notwithstanding the foregoing provisions of this Section 9, the Company will
not be obligated to make any payments to or on behalf of Executive under Section
9(a), as applicable, unless (i) Executive signs a release of claims in favor of
the Company in a form as prepared by the Company (the “Release”) and delivered
to Executive no later than five business days after the Termination Date, (ii)
all applicable consideration periods and rescission periods provided by law with
respect to the Release have expired without Executive rescinding the Release,
and (iii) Executive is in strict compliance with the terms of this Agreement as
of the dates of the payments. The cessation of these payments will be in
addition to, and not as an alternative to, any other remedies at law or in
equity available to the Company, including without limitation the right to seek
specific performance or an injunction.


(h)The Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by the Executive as the result of
employment by another employer after the Termination Date, or otherwise.


(i)The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Employee’s existing rights, or rights which would accrue solely as a result of
the passage of time, under any Incentive Plans, employment agreements or other
contract, plan or arrangement.


(j)In the event of a “Change in Control” of the Company, as defined in the
Executive Change in Control Agreement, the terms in that agreement shall replace
and supersede the provisions of this Section 9, and shall be the exclusive
remedy of the Executive after a Change in Control.


10.Non-Competition/Non-Solicitation. Executive acknowledges that the Company has
spent significant time, effort and resources protecting its Confidential
Information, including its trade secrets, customer goodwill, and employee,
supplier, and vendor relationships. Executive has had access to the Company’s
Confidential Information, and has significant control and influence over the
Company’s customers, suppliers, vendors and employees, and he will continue to
do so under this Agreement. In order to protect the Company’s Confidential
Information, trade secrets, customer goodwill and the stability of the Company’s
workforce, and other legitimate business interests, the Executive agrees to the
covenants set forth in subsections (a), (b) and (c) beginning on the Effective
Date and ending on the later of: (i) the period up to the fifth anniversary of
the Closing Date or (ii) the period of one (1) year following the Termination
Date (the “Restriction Period”).


(a)Non-Competition. During the Restriction Period, Executive shall not, either
directly or indirectly in any manner or capacity, including without limitation
as a proprietor, principal, agent, partner, officer, director, stockholder,
employee, member of any association, consultant or otherwise, perform


8

--------------------------------------------------------------------------------





services for or have any interest in any Competitive Business in the Territory.
“Competitive Business” means any person, entity or business operation (other
than the Company) that engages in any other business that is competitive with
the then-current businesses of the Company or with any business or market the
Company is actively preparing to enter as of the date of termination of
Executive’s employment. Executive acknowledges that the Company conducts its
business throughout the United States and internationally, and, therefore, that
the term “Territory” as used herein shall be worldwide. Ownership by Executive,
as a passive investment, of less than 1.0% of the outstanding shares of capital
stock of any corporation traded on a national securities exchange or publicly
traded in the over-the-counter market shall not constitute a breach of this
Section 10(a).


(b)Non-Solicitation of Customers and Suppliers. During the Restriction Period,
Executive shall not, either directly or indirectly on behalf of himself or any
third party (i) call on or solicit any customers for the purpose of marketing or
selling any products or services competitive with the business of the Company,
or for the purpose of diverting any business away from the Company; (ii)
persuade or attempt to persuade, or induce or attempt to induce, any actual or
prospective customer, client, vendor, service provider, supplier, contractor or
any other person having business dealings with the Company to cease doing
business or otherwise transacting business with the Company or to reduce the
amount of business it conducts or will conduct with the Company; (iii) call on
or solicit any suppliers of the Company; or (iv) otherwise disrupt, damage or
interfere in any manner with the relationship between the Company and its actual
or prospective customers, clients, vendors, service providers, or suppliers.
Executive acknowledges that the Company has invested material time and resources
in the identification and qualification of its customers and/or suppliers and
that the identity, nature and details of its relationships with customers and/or
suppliers are unique and proprietary.


(c)Non-Solicitation of Employees. During the Restriction Period, Executive shall
not, either directly or indirectly on behalf of himself or any third party, in
any manner or capacity, including without limitation as a proprietor, principal,
agent, partner, officer, director, stockholder, employee, member of any
association, consultant or otherwise, hire, engage, recruit, solicit, or
otherwise interfere with the employment or retention of any person who is then
an employee or independent contractor of the Company or any of its Affiliates or
who was an employee or independent contractor of the Company or any of its
Affiliates as of the Termination Date. Anonymous job postings in a general
publication or website to which an employee responds shall not violate this
Section 10(c).


(d)Reasonableness of Covenants. The Executive agrees that the scope and duration
of Section 10 are reasonable and necessary to protect the Company’s legitimate
business interests. If, at any time, any term or provision contained in Section
10 is finally adjudicated by a court or arbitrator of competent jurisdiction as
invalid or unenforceable, the parties hereby agree that the court or arbitrator
making this determination will have the power to reform the scope and/or
duration of the term or provision to delete specific words or phrases, or to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable which comes closest to expressing the intention of
the invalid or unenforceable term or provision; and that such reformation will
not impact the other provisions of this Agreement and will be enforceable as so
modified.


(e)Effect of Restrictive Covenants. The terms and conditions set forth in this
Section 10 shall be independent of any other restrictive covenants in favor of
the Company and its Affiliates to which the Executive is subject, including but
not limited to any restrictive covenants in connection with the Transaction, and
the Company and its Affiliates shall have the right to enforce the covenants in
this Agreement and any other such covenants as it deems appropriate. Any waiver
or failure to enforce the provisions of the covenants


9

--------------------------------------------------------------------------------





in this Agreement shall not constitute a waiver of any similar covenant under
any other agreement, and vice versa.


11.Non-Disparagement. During the Employment Term and thereafter during the
Restriction Period, to the fullest extent permitted by law, the Executive shall
not make any statement that is disparaging or reflects negatively upon the
Company or its Affiliates, or any of their officers, directors or employees, to,
or that is likely to come to the attention of, (a) any customer, vendor,
supplier, distributor or other trade related business relation of the Company or
any of its Affiliates, (b) any employee of the Company or its Affiliates, or (c)
any member of the media. Nothing herein shall prevent the Executive from
responding truthfully to any inquiry from a governmental entity, engaging in any
protected activities and/or from communicating with the CEO and/or those
employees with a need to know about personnel issues involving Company officers,
directors and/or employees.


12.Other Post-Termination Obligations.


(a)Resignation From Positions. Unless otherwise requested by the CEO in writing,
upon Executive’s termination of employment with the Company for any reason
Executive shall automatically resign as of the Termination Date as President of
the Company and Vice President of Winnebago, and from all titles, positions and
appointments Executive then holds with the Company and any and all Affiliates,
whether as an officer, director, trustee, fiduciary or employee (without any
claim for compensation related thereto), and Executive hereby agrees to take all
actions necessary to effectuate such resignations.


(b)Return of Property. Upon termination of his employment with the Company, or
at such earlier time requested by the Company, Executive shall promptly deliver
to the Company any and all Company records and any and all Company property in
his possession or under his control, including without limitation manuals,
books, blank forms, documents, letters, memoranda, notes, notebooks, reports,
printouts, computer storage devices, source codes, data, tables or calculations
and all copies thereof, documents that in whole or in part contain any trade
secrets or confidential, proprietary or other secret information of the Company
or any of its Affiliates, and all copies thereof, and keys, vehicles, access
cards, access codes, passwords, credit cards, personal computers, telephones and
other electronic equipment belonging to the Company or any of its Affiliates.
Executive’s retention of information and materials related to his personal
compensation and benefits, which will not violate this subsection.


(c)Cooperation. Following termination of Executive’s employment with the Company
for any reason, Executive will, upon reasonable request of the Company or its
designee and provided the Company is not in material breach of any provision of
this Agreement, respond to inquiries and cooperate with the Company in
connection with the transition of his duties and responsibilities for the
Company for up to six months following the Termination Date; and be reasonably
available at mutually convenient times, with or without subpoena, to be
interviewed, review documents or things, give depositions, testify, or engage in
other reasonable activities in connection with any litigation or investigation,
with respect to matters that Executive then has or may have knowledge of by
virtue of his employment by or service to the Company or any of its Affiliates.
In connection with such cooperation requested by the Company, the Company shall
reimburse Executive for reasonable out-of-pocket costs incurred as a result of
his compliance with his obligations, and, with respect to such cooperation
provided by Executive during any period for which he is not receiving payments
under Section 9(a)(i), the Company shall compensate Executive at a daily rate
comparable to his regular base salary rate in effect as of the Termination Date.
The Company will endeavor to schedule such activities taking into account other
obligations Executive may have and so as not to materially interfere with
Executive’s then-current employment or other business activities.


10

--------------------------------------------------------------------------------





13.Remedies. Executive acknowledges that it would be difficult to fully
compensate the Company for monetary damages resulting from any breach by him of
the provisions of Sections 5, 6, 7, 10 or 11 hereof. Accordingly, in the event
of any actual or threatened breach of any such provisions, the Company shall, in
addition to any other remedies it may have, be entitled to injunctive and other
equitable relief to enforce such provisions, and such relief may be granted
without the necessity of proving actual monetary damages.


14.Miscellaneous.


(a)Taxes. The Company will deduct or withhold from any payment made or benefit
provided hereunder all federal, state and local taxes which the Company is
required or authorized by law to deduct or withhold therefrom or otherwise
collect in connection with the wages and benefits provided in connection with
the Executive’s employment with the Company. This Agreement and the payments and
benefits provided hereunder are intended to be exempt from the requirements of
Section 409A of the Internal Revenue Code and the regulations and guidance
thereunder (“Section 409A”) to the maximum extent possible, whether pursuant to
the short-term deferral exception described in Treasury Regulation Section
1.409A-1(b)(4), the involuntary separation pay plan exception described in
Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise. Notwithstanding
anything in this Agreement to the contrary, this Agreement and the payments and
benefits provided hereunder shall be interpreted, operated and administered in a
manner consistent with such intentions. Without limiting the generality of the
foregoing, if and to the extent any payment or benefit constitutes “nonqualified
deferred compensation” subject to Section 409A:


(i)each such payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments; and


(ii)no such payment or benefit required to be paid under this Agreement on
account of a termination of Executive’s employment shall be made unless and
until Executive incurs a “separation from service” within the meaning of Section
409A; and.


(iii)if Executive is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i), then to the extent necessary to avoid subjecting Executive to
the imposition of any additional tax under Section 409A with respect to such
payment or benefits, amounts that would otherwise be payable under this
Agreement during the six-month period immediately following a “separation from
service” within the meaning of Section 409A(a)(2)(A)(i) shall not be paid during
such period, but shall instead be accumulated and paid in a lump sum on the
first business day following the earlier of (A) the date that is six months
after the separation from service or (B) Executive’s death.


(b)Jurisdiction and Venue. Executive and the Company consent to jurisdiction of
the courts of the State of Iowa and/or the federal district courts of the
District of Iowa for the purpose of resolving all issues of law, equity, or
fact, arising out of or in connection with this Agreement. Any action involving
claims for interpretation, breach or enforcement of this Agreement shall be
brought in such courts. Each party consents to personal jurisdiction over such
party in the state and/or federal courts of Iowa and hereby waives any defense
of lack of personal jurisdiction or inconvenient forum.


(c)Governing Law. All matters relating to the interpretation, construction,
application, validity and enforcement of this Agreement shall be governed by the
laws of the State of Iowa without giving effect to any choice or conflict of law
provision or rule, whether of the State of Iowa or any other jurisdiction, that
would cause the application of laws of any jurisdiction other than the State of
Iowa.




11

--------------------------------------------------------------------------------





(d)Entire Agreement; Amendments. This Agreement and the Change in Control
Agreement contain the entire agreement of the parties with respect to their
subject matter. No amendment or modification of this Agreement shall be deemed
effective unless made in writing and signed by the parties hereto.


(e)No Waiver. No term or condition of this Agreement shall be deemed to have
been waived, except by a statement in writing signed by the party against whom
enforcement of the waiver is sought. Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.


(f)Legal Fees. The Company shall pay all legal fees and expenses which the
Executive may incur as a result of the Company’s contesting the validity or
enforceability of the Executive’s rights under this Agreement.


(g)Assignment. Neither party may assign or delegate any of its rights or
obligations under this Agreement, except that the Company may, without the
consent of the Executive, assign or delegate any of its rights or obligations
under this Agreement to (i) any corporation or other business entity with which
the Company may merge or consolidate, (ii) any corporation or other business
entity to which the Company may sell or transfer all or substantially all of its
assets or capital stock or equity. After any such assignment or delegation by
the Company, the Company shall be discharged from all further liability
hereunder and such assignee shall thereafter be deemed to be the “Company” for
purposes of all terms and conditions of this Agreement, including this Section
14.


(h)Successors. The Company will require any successor or assign (whether direct
or indirect, by purchase, merger, consolidation or otherwise) of all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, expressly, absolutely and
unconditionally to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession or assignment had taken place.
 
(i)Counterparts. This Agreement may be executed in two counterparts and
delivered by facsimile or other means of electronic communication, each of which
shall be deemed an original but both of which shall constitute but one
instrument.


(j)Notices. All notices, requests, demands or other communications required by
or otherwise with respect to this Agreement shall be in writing and shall be
deemed to have been duly given to the other party on the date delivered when
delivered personally, one business day following the date when sent by
nationally recognized overnight delivery service for next business day delivery,
or three business days following the date of postmark if sent by first-class
U.S. registered or certified mail, postage prepaid and return receipt requested,
provided in each case such notice is properly addressed to the applicable
addresses set forth below (or such other address as such party may indicate in
writing to the other party pursuant to this Section 14(h)):


If to the Company:


Winnebago Industries, Inc.
P. O. Box 152
Forest City, IA 50436
Attention: General Counsel


12

--------------------------------------------------------------------------------







If to the Executive:


At the last known address in the personnel records of the Company.


(k)Severability. To the extent that any portion of any provision of this
Agreement shall be invalid or unenforceable, it shall be considered deleted here
from and the remainder of such provision and this Agreement shall be unaffected
and shall continue in full force and effect.


(l)Captions and Headings. The captions and paragraph headings used in this
Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.


(REST OF PAGE INTENTIONALLY LEFT BLANK)


13

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date set
forth below:


 
GRAND DESIGN RV, LLC
 
 
 
 
 
/s/ Donald Clark
 
By:
Donald Clark
 
Its:
President
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
/s/ Donald Clark
 
Donald Clark









14

--------------------------------------------------------------------------------









EXHIBIT A


EXECUTIVE CHANGE OF CONTROL AGREEMENT




This EXECUTIVE CHANGE OF CONTROL AGREEMENT is made as of October 2, 2016, by and
between WINNEBAGO INDUSTRIES, INC., an Iowa corporation (the "Company"), and
Donald Clark (the "Executive").


RECITALS:


WHEREAS, the Executive is a senior executive and officer of the Company and has
made and is expected to continue to make major contributions to the
profitability, growth and financial strength of the Company;


WHEREAS, the Company recognizes that, as is the case for most publicly held
companies, the possibility of a Change of Control (as hereafter defined) exists;


WHEREAS, it is in the best interests of the Company, considering the past and
future services of the Executive, to improve the security and climate for
objective decision making by providing for the personal security of the
Executive upon a Change of Control.


NOW, THEREFORE, in consideration of the foregoing premises and the past and
future services rendered and to be rendered by the Executive to the Company and
of the mutual covenants and agreements hereinafter set forth, the parties agree
as follows:


AGREEMENT:


1. Continued Service by Executive. In the event a person or entity, in order to
effect a Change of Control, commences a tender or exchange offer, circulates a
proxy to shareholders or takes other steps, the Executive agrees that the
Executive will not voluntarily leave the employ of the Company, and will render
faithful services to the Company consistent with Executive’s position and
responsibilities, until the person or entity has abandoned or terminated its
efforts to effect such Change of Control or until such Change of Control has
occurred.


2. Change of Control. For purposes of this Agreement, the term “Change of
Control” means the time when (i) any Person becomes an Acquiring Person, or (ii)
individuals who shall qualify as Continuing Directors of the Company shall have
ceased for any reason to constitute at least a majority of the Board of
Directors of the Company; provided however, that in the case of either clause
(i) or (ii) a Change of Control shall not be deemed to have occurred if the
event shall have been approved prior to the occurrence thereof by a majority of
the Continuing Directors who shall then be members of such Board of Directors,
and in the case of clause (i) a Change of Control shall not be deemed to have
occurred upon the acquisition of stock of the Company by a pension,
profit-sharing, stock bonus, employee stock ownership plan or other retirement
plan intended to be qualified under Section 401(a) of the Internal Revenue Code
of 1986, as amended, established by the Company or any subsidiary of the
Company. (In addition, stock held by such a plan shall not be treated as
outstanding in determining ownership percentages for purposes of this
definition.)


For the purpose of the foregoing definition of “Change of Control”, the
capitalized terms shall have the following meanings:


15

--------------------------------------------------------------------------------







(a)
“Continuing Director” means (i) any member of the Board of Directors of the
Company, while such person as a member of the Board, who is not an Affiliate or
Associate of any Acquiring Person or of any such Acquiring Person’s Affiliate or
Associate and was a member of the Board prior to the time when such Acquiring
Person shall have become an Acquiring Person, and (ii) any successor of a
Continuing Director, while such successor is a member of the Board, who is not
an Acquiring Person or any Affiliate or Associate of any Acquiring Person or a
representative or nominee of an Acquiring Person or of any affiliate or
associate of such Acquiring Person and is recommended or elected to succeed the
Continuing Director by a majority of the Continuing Directors.



(b)
“Acquiring Person” means any Person or any individual or group of Affiliates or
Associates of such Person who acquires beneficial ownership, directly or
indirectly, of 20% or more of the outstanding stock of the Company if such
acquisition occurs in whole or in part following date of that person’s
agreement.



(c)
“Affiliate” means a Person that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the person specified.



(d)
“Associate” means (1) any corporate, partnership, limited liability company,
entity or organization (other than the Company or a majority-owned subsidiary of
the Company) of which such a Person is an officer, director, member, or partner
or is, directly or indirectly the beneficial owner of ten percent (10%) or more
of the class of equity securities, (2) any trust or fund in which such person
has a substantial beneficial interest or as to which such person serves as
trustee or in a similar fiduciary capacity, (3) any relative or spouse of such
person, or any relative of such spouse, or (4) any investment company for which
such person or any Affiliate of such person serves as investment advisor.



(e)    “Person” means an individual, corporation, limited liability company,
partnership, association, joint stock company, trust, unincorporated
organization or government or political subdivision thereof.


3.    Termination Following a Change of Control. If a change of Control shall
have occurred while the Executive is still an employee of the Company, and if
the Executive’s employment with the Company is terminated, within three years
following such Change of Control, then the Executive shall be entitled to the
compensation and benefits provided in Section 4, unless such termination is a
result of: (a) the Executive’s death; (b) the Executive’s Disability (as defined
in Section 3(a) below); (c) the Executive’s Retirement (as defined in Section
3(b) below); (d) the Executive’s termination by the Company for Cause (as
defined in Section 3(c) below); or (e) the Executive’s decision to terminate
employment other than for Good Reason (as defined in Section 3(d) below).


(a) Disability. If, as a result of the Executive’s incapacity due to physical or
mental illness, the Executive shall have been absent from his duties with the
Company on a full-time basis for six months and within 30 days after written
notice of termination is thereafter given by the Company the Executive shall not
have returned to the full-time performance of the Executive’s duties, the
Company may terminate the Executive for “Disability.”


(b) Retirement. The term “Retirement” as used in this Agreement shall mean
termination by the Company or the Executive of the Executive’s employment based
on the Executive having attained


16

--------------------------------------------------------------------------------





the age of 65 or such other age as shall have been fixed in any arrangement
established with the Executive’s consent with respect to the Executive.


(c) Cause. The Company may terminate the Executive’s employment for Cause. For
purposes of this Agreement only, the Company shall have “Cause” to terminate the
Executive’s employment hereunder only on the basis of (i) fraud,
misappropriation or embezzlement on the part of the Executive; or (ii)
intentional misconduct or gross negligence on the part of the Executive which
has resulted in material harm to the Company. Notwithstanding the foregoing, the
Executive shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than three-quarters of the entire
membership of the company’s Board of Directors at a meeting of the Board called
and held for the purpose (after reasonable notice to the Executive and an
opportunity for the Executive, together with the Executive’s counsel, to be
heard before the Board), finding that in the good faith opinion of the Board the
Executive was guilty of conduct set forth in the second sentence of this Section
3(c) and specifying the particulars thereof in detail. Nothing herein shall
limit the right of the Executive or his beneficiaries to contest the validity or
propriety of any such determination.


(d) Good Reason. The Executive may terminate the Executive’s employment for Good
Reason at any time during the term of this Agreement. For purposes of this
Agreement “Good Reason” shall mean any of the following (without the Executive’s
express written consent):


(i) the assignment to the Executive by the Company of duties inconsistent with
the Executive’s position, duties, responsibilities and status with the Company
immediately prior to a Change in Control of the Company, or a change in the
Executive’s titles or offices as in effect immediately prior to a Change in
Control of the Company, or any removal of the Executive from or any failure to
re-elect the Executive to any of such positions, except in connection with the
termination of his employment for Disability, Retirement or Cause or as a result
of the Executive’s death or by the Executive other than for good Reason;


(ii) a reduction by the Company in the Executive’s base salary as in effect on
the date hereof or as the same may be increased from time to time during the
term of this Agreement or the Company’s failure to increase (within 12 months of
the Executive’s last increase in base salary) the Executive’s base salary after
a Change in Control of the Company in an amount which at least equals, on a
percentage basis, the average percentage increase in base salary for all
officers of the company effected in the preceding 12 months.


(iii) any failure by the Company to continue in effect any benefit plan or
arrangement (including, without limitation, the Company’s 401(K) plan,
nonqualified deferred compensation plan, profit sharing plan, group life
insurance plan, and medical, dental, accident and disability plans) in which the
Executive is participating at the time of a Change of Control (or any other
plans providing the Executive with substantially similar benefits) (hereinafter
referred to as “Benefit Plans”), or the taking of any action by the Company
which would adversely affect the Executive’s participation in or materially
reduce the Executive’s benefits under any such Benefit Plan or deprive the
Executive of any material fringe benefit enjoyed by the Executive at the time of
a Change in Control of the Company;




17

--------------------------------------------------------------------------------





(iv) any failure by the Company to continue in effect any incentive plan or
arrangement (including, without limitation, the Company’s Officers Incentive
Compensation Plan, Officers Long-Term Incentive Plan, bonus and contingent bonus
arrangements and credits and the right to receive performance awards and similar
incentive compensation benefits) in which the Executive is participating at the
time of a Change of Control (or any other plans or arrangements providing him
with substantially similar benefits) (hereinafter referred to as “Incentive
Plans”) or the taking of any action by the Company which would adversely affect
the Executive’s participation in any such Incentive Plan or materially reduce
the Executive’s benefits under any such Incentive Plan by reducing such
benefits, when expressed as a percentage of his base salary, by more than 10
percentage points in any fiscal year as compared to the immediately preceding
fiscal year;


(v) any failure by the Company to continue in effect any plan or arrangement to
receive securities of the Company in which the Executive is participating at the
time of a Change of Control (or plans or arrangements providing him with
substantially similar benefits) (hereinafter referred to as “Securities Plans”)
or the taking of any action by the Company which would adversely affect the
Executive’s participation in or materially reduce the Executive’s benefits under
any such Securities Plan;


(vi) a relocation of the Company’s principal executive offices to a location
outside of Forest City, Iowa, or the Executive’s relocation to any place other
than the location at which the Executive performed the Executive’s duties prior
to a Change in Control of the Company, except for required travel by the
Executive on the Company’s business to an extent substantially consistent with
the Executive’s business travel obligations at the time of a Change in Control
of the Company;


(vii) any failure by the Company to provide the Executive with the number of
paid vacation days to which the Executive is entitled at the time of a Change in
Control of the Company;


(viii) any material breach by the Company of any provision of this Agreement;


(ix) any failure by the Company to obtain the assumption of this Agreement by
any successor or assign of the Company; or


(x) any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 3(e) below.


(e) Notice of Termination. Any termination by the Company pursuant to Section
3(a), (b) or (c) shall be communicated by a Notice of Termination. For purposes
of this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate those specific termination provisions in this Agreement relied
upon and which sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provisions so indicated. For purposes of this Agreement, no such purported
termination by the Company shall be effective without such Notice of
Termination.


(f) Date of Termination. “Date of Termination” shall mean (a) if this Agreement
is terminated by the Company for Disability, 30 days after Notice of Termination
is given to the Executive (provided that the Executive shall not have returned
to the performance of the Executive’s duties on a full-


18

--------------------------------------------------------------------------------





time basis during such 30-day period) or (b) if the Executive’s employment is
terminated by the Company for any other reason, the date on which a Notice of
Termination is given; provided that if within 30 days after any Notice of
Termination is given to the Executive by the Company the Executive notified the
Company that a dispute exists concerning the termination, the Date of
Termination shall be the date the dispute is finally determined, whether by
mutual agreement by the parties or upon final judgment, order or decree of a
court of competent jurisdiction (the time for appeal therefrom having expired
and no appeal having been perfected).


4. Severance Compensation upon Termination of Employment. If the Company shall
terminate the Executive’s employment other than pursuant to Section 3(a), (b),
or (c) or if the Executive shall terminate his employment for Good Reason, then
the Company shall pay to the Executive as severance pay in a lump sum, in cash,
on the fifth day following the Date of Termination, an amount equal to three (3)
times the average of the aggregate annual compensation paid to the Executive
during the three (3) fiscal years of the Company immediately preceding the
Change of Control by the Company subject to United States income taxes (or, such
fewer number of fiscal years if the Executive has not been employed by the
Company during each of the preceding three (3) fiscal years).


5. Excise Tax - Payment Limitation.


Notwithstanding anything in this Agreement or any written or unwritten policy of
the Company to the contrary, (i) if it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement, any other agreement between the Company and the Executive or
otherwise (a "Payment"), would be subject to the excise tax imposed by section
4999 of the Internal Revenue Code of 1986, as amended, (the "Code") or any
interest or penalties with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the "Excise Tax"), or (ii) if the Executive shall otherwise become obligated
to pay the Excise Tax in respect of a Payment, then an analysis shall be
conducted to determine if the amount payable pursuant to this Agreement, in
combination with any other payments, when taking into consideration the payment
of the Excise Tax, exceeds the amount that would otherwise be payable if the
Excise Tax was not applicable. If after the analysis the net amount received by
the Executive after deducting the Excise Tax is greater than the maximum amount
payable that would avoid the imposition of the Excise Tax, then the Company
shall pay to the Executive the amount called for in this Agreement. However, if
the net amount received by the Executive after paying the Excise Tax would be
less than the amount if the payment did not exceed an amount that would subject
it to the Excise Tax, the lower amount shall be paid. The intent of this
provision is to insure that the Executive, regardless of the Excise Tax,
receives the largest net payment possible. The parties acknowledge that the
Executive is solely responsible for the payment of any Excise Tax that is
assessed based upon a payment made pursuant to this Agreement or any other
payment made by the Company pursuant to any other plan or obligation.
 
6. No Obligation To Mitigate Damages; No Effect on Other Contractual Rights.


(a) The Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by the Executive as the result of
employment by another employer after the Date of Termination, or otherwise.


(b) The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Executive’s existing rights, or rights


19

--------------------------------------------------------------------------------





which would accrue solely as a result of the passage of time, under any Benefit
Plan, Incentive Plan or Securities Plan, employment agreements or other
contract, plan or arrangement.


7. Successor to the Company.


(a) The Company will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) of all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, expressly, absolutely and
unconditionally to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession or assignment had taken place. Any failure of the Company to
obtain such agreement prior to the effectiveness of any such succession or
assignment shall be a material breach of this Agreement and shall entitle the
Executive to terminate the Executive’s employment for Good Reason. As used in
this Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor or assign to its business and/or assets as aforesaid which executes
and delivers the agreement provided for in this Section 7 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.


(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees. If the Executive should
die while any amounts are still payable to him hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee or, if
there be no such designee, to the Executive’s estate.


8. No Guaranty of Employment. Nothing in this Agreement shall be deemed to
entitle the Executive to continued employment with the Company prior to a Change
of Control, and the rights of the Company to terminate the employment of the
Executive, prior to a Change of Control, shall continue as fully as if this
Agreement were not in effect.


9. Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt registered, postage prepaid, as follows:


If to the Company:


Winnebago Industries, Inc.
Attn: Chairman of the Board
605 W. Crystal Lake Road
P.O. Box 152
Forest City, Iowa 50436


If to the Executive:


At the most recent address on file with Human Resources or such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notices of change of address shall be effective only upon receipt.


10. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent


20

--------------------------------------------------------------------------------





time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in this Agreement. This Agreement shall be governed
by and construed in accordance with the laws of the State of Iowa.


11. Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


13. Legal Fees and Expenses. The Company shall pay all legal fees and expenses
which the Executive may incur as a result of the Company’s contesting the
validity, enforceability or the Executive’s interpretation of, or determinations
under, this Agreement.


14. Confidentiality. The Executive shall retain in confidence any and all
confidential information known to the Executive concerning the Company and its
business so long as such information is not otherwise publicly disclosed.


15. Section 409A. This Agreement is intended to satisfy the short-term deferral
exception to Internal Revenue code Section 409A and the regulations thereunder.
This Agreement shall be administered accordingly; and if necessary, amended to
ensure satisfaction of the short-term deferral exception.


(REST OF PAGE INTENTIONALLY LEFT BLANK)


21

--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties have executed this agreement on the date set out
above.


 
COMPANY:
 
 
 
WINNEBAGO INDUSTRIES, INC.
 
 
 
 
By:
/s/ Michael J. Happe
 
 
Michael J. Happe
 
 
Chief Executive Officer
 
 
 
 
 
 
 
EXECUTIVE:
 
 
 
 
/s/ Donald Clark
 
Donald Clark





22